Court of Appeals
of the State of Georgia

                                       ATLANTA,__________________
                                                September 04, 2014


The Court of Appeals hereby passes the following order:

A15A0058. APOLLO BROOKS v. SHENEKA CLAYTON.

      On May 13, 2014, the trial court entered a twelve-month protective order
against Apollo Brooks for stalking. Brooks filed a notice of appeal on June 13, 2014,
31 days after entry of the protective order. We lack jurisdiction.
      A notice of appeal must be filed within 30 days after entry of an appealable
order. OCGA § 5-6-38 (a). Since Brooks’s notice of appeal was filed one day late,
this Court lacks jurisdiction to consider his appeal, which is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                                                        09/04/2014
                                              Clerk’s Office, Atlanta,__________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.